DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species IV, corresponds to figures 4A and 4B, which includes claims 1-5, 7-10, 13 and 15-20 in the reply filed on 06/03/2022 is acknowledged. Claims 3-5, 7-10 and 16-20 have been amended. Claims 6, 11-12 and 14 have been withdrawn. Claims 21-24 have been added. However, claims 17-20 do not read on the elected species IV, figures 4A and 4B, and being withdrawn from consideration by the examiner. 
Therefore, claims 6, 11-12, 14 and 17-20 are non-elected, and claims 1-5, 7-10, 13, 15-16, and 21-24 are pending for examination.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation recites “a first antenna disposed adjacent to the first sidewall of the trench; and a second antenna disposed adjacent to the second sidewall of the trench, wherein a space between the first antenna and the second antenna includes at least one transmission medium” in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-5, 7-10, 13, 15-16, and 21-24 are objected to because of the following informalities:  
In claim 1, it is suggested that the limitation recites --wherein one surface of each of the radiator and the director is covered by the substrate while other surfaces of each of the radiator and the director  are exposed to air, and thus for improving transmission performance of antenna module; and wherein the radiator is configured to radiate electromagnetic waves in a direction parallel to the top surface of the substrate-- to the end of paragraph of claim 1 to make it clearer. Also, claim 2 should be removed.
In claim 10, it is suggested that the limitation recites “The semiconductor device package of claim 8 wherein a roughness of the first surface of the director is different from a roughness of the second surface of the director” should be changed to --The semiconductor device package of claim 8, wherein a roughness of the third surface of the director is different from the roughness of the first surface and the second surface of the director-- to make it clearer and to avoid antecedence basis.
	Claims 2-5, 7-10, 13,15-16 and 21-24 are depending on claim 1 and objected as the same reasons as stated above.
	It is also suggested the withdrawn claims 6, 11-12, 14 and 17-20 should be canceled.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-5, 7-10, 13, 15-16, and 21-24 are allowable if the objections are fixed.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        07/30/2022